Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 1 of 18




                    Exhibit 3
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 2 of 18




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK



   DIAGEO NORTH AMERICA, INC.,                     ª
                                                   ª
          Plaintiff/Counterclaim Defendant,        ª
                                                   ª
   v.                                              ª
                                                   ª     ECF CASE
                                                   ª
   W.J. DEUTSCH & SONS LTD d/b/a                   ª
   DEUTSCH FAMILY WINE & SPIRITS,                  ª
   and                                             ª     Case No. 1:17-cv-04259-LLS
    BARDSTOWN BARREL SELECTIONS LLC,               ª
                                                   ª
          Defendants/Counterclaim Plaintiffs.      ª



                     REBUTTAL REPORT OF PERRY J. SAIDMAN




   1.     My expertise and experience in design patent law are set forth in

   paragraphs 1-7 of my Expert Report of March 1, 2019. My updated c.v.,

   reflecting a recent publication, is attached.



   2.     I have been asked to opine on portions of the Expert Report of Philip G.

   Hampton, II dated March 1, 2019 (“the Hampton report”). In particular, this

   rebuttal report is directed towards responding to paragraphs 60-64 of the

   Hampton report, which I have reviewed carefully. I have also reviewed Mr.
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 3 of 18




   Hampton’s c.v. attached to his report as Exhibit 1.




   3.   Notably, Mr. Hampton’s c.v. indicated no experience with design patents. In

   a search I conducted of United States Patent & Trademark (USPTO) records, Mr.

   Hampton’s name does not appear on the cover of any design patents.



   4.   In paragraph 60 of the Hampton report, he quotes the claim of Design

   Patent Application No. 29/613,271 (“the ‘271 application”) as “the original

   ornamental design for a Bottle”. This quote is inaccurate. The correct claim is:

   “the ornamental design for a Bottle, as shown and described”.

        The word “shown” in the claim refers to Figs. 1-10 of the ‘271 application.

   Figures 1-10 show the claimed Bottle in 10 different views, all of which must be

   taken into account when considering the patentability of the claim.

        The “and described” language in the claim refers to the statement: “The

   broken lines in Figures 1-9 are for environmental purposes only and form no part

   of the claimed design.” Subject matter in broken lines is not to be considered by

   the USPTO in determining the patentability of the claim. Note that Figure 10

   was not included in this statement because Figure 10 has no broken lines.



   5.   In addition, paragraph 60 of the Hampton report refers to the claim as

   being “for the accused Redemption bottle depicted above”. This is not accurate.
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 4 of 18




        The accused Redemption bottle, depicted in Defendants’ Exhibit 33,

   includes a large black label having the words “REDEMPTION Rye” prominently

   displayed, along with other verbiage. The large black square label is not part of

   the drawings in the ‘271 application which is therefore not for the accused

   REDEMPTION bottle.

        Moreover, the REDEMPTION Rye bottle to which the Hampton report

   refers includes embossed text both above and below the large black label, and

   embossed text is not shown in Figs. 1-10 of the ‘271 application.

        Finally, as noted in paragraph 16 of my Expert Report of March 1, 2019, the

   ‘271 application does not claim a clear glass bottle, and my understanding is that

   the REDEMPTION bottle is clear glass.

        For all of these reasons, it is a mischaracterization to say that the ‘271

   application is “for the accused Redemption bottle”.



   6.   Even if the ‘271 application can be said to cover the accused Redemption

   bottle (which it does not per paragraph 5 above), the Redemption bottle is quite

   dissimilar to the Bulleit bottle (shown in Defendants’ Exhibit 30) since the bottle

   claimed in the ‘271 application includes among other features a prominent

   concavity on the rear of the bottle, which, as noted in paragraph 17 of my Expert

   Report of March 1, 2019, was likely an important basis for the examiner allowing

   the ‘271 application. The Bulleit bottle has no such concavity. Thus, the bottle
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 5 of 18




   claimed in the ‘271 application has no bearing on the issues in this case.



   7.   Paragraph 62 of the Hampton report states:

          “The Redemption Design Patent Application claims as part of the
          invention the ornamental design for the Redemption bottle
          including the frontal view of the medicine shape of the bottle with
          rounded shoulders depicted below:”


        The above quote refers once again to the design claimed in the ‘271

   application as “for the Redemption bottle”, which it is not, as noted in paragraph

   5 above.

        Moreover, there is no support for the statement above that the frontal view

   of the bottle in the ‘271 application is for a “medicine shape”.

        In addition, illustrating just the frontal view is misleading, since the ‘271

   application includes 10 figures. Since patentability of a claimed design takes into

   account all figures shown in the application, illustrating just the frontal view is

   misleading, since six views (Figs. 2, 3, 4, 6, 9 & 10) of the ‘271 application clearly

   illustrate the concavity referred to in paragraph 6 above, a concavity which

   makes the bottle very dissimilar to the Bulleit bottle.



        Representative Figs. 4 and 10 from the ‘271 application clearly show the

   concavity:
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 6 of 18




   8.   Paragraph 63 of the Hampton report states:

         “Under USPTO practices and procedures, an application for a
         design patent may only be filed for non-functional features of a
         product. 35 U.S.C. 171; 37 C.F.R. 15.41.”

        It is a misstatement to say that an application for a design patent may only

   be filed for non-functional features of a product. There is no pre-requisite to the

   filing of a design patent application. Design patent applications may be filed for

   all different kinds of products, whether they have functional and/or non-

   functional features. Moreover, such a filing is not tantamount to an admission

   that the claimed design has features that are non-functional. In fact, all products

   that are the subject of a filed design patent application have functional features;

   the design application is examined to determine whether the overall design is

   functional.

         As stated by the Court of Appeals for the Federal Circuit:
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 7 of 18




          While we agree that certain elements of the device were functional,
          their functionality did not preclude those elements from having
          protectable ornamentation.

   Sport Dimension, Inc. v. Coleman Co., 820 F.3d 1316, 1321 (Fed. Cir. 2016).



   9.     Functional features of a design do not disqualify it for design patent

   protection. In other words, all claimed designs by their very nature include

   functional features, the presence of which does not preclude the design from

   being protected by a design patent. It is the associated appearance of those

   functional features that count, and are properly the subject of a design patent.

   Ethicon Endo-Surgery, Inc. v. Covidien, Inc., 796 F.3d 1312 (Fed. Cir. 2015).



   10.    Paragraph 63 of the Hampton report cites 35 U.S.C. 171 as support for the

   statement:

          “Under USPTO practices and procedures, an application for a
          design patent may only be filed for non-functional features of a
          product. 35 U.S.C. 171; 37 C.F.R. 15.41.”

   35 U.S.C. 171 states:

          Whoever invents any new, original and ornamental design for an
          article of manufacture may obtain a patent therefor, subject to the
          conditions and requirements of this title.


          The words “functional” and “non-functional” do not appear in Sec. 171.

   In fact, those words appear nowhere in the patent statute (35 U.S.C.).

          Thus, 35 U.S.C. 171 does not support the statement in paragraph 63 of the
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 8 of 18




   Hampton report.



   11.    Paragraph 63 of the Hampton report also cites 37 C.F.R. 15.41 as support

   for the statement:

          “Under USPTO practices and procedures, an application for a
          design patent may only be filed for non-functional features of a
          product. 35 U.S.C. 171; 37 C.F.R. 15.41.”

   However, 37 C.F.R. 15.41 does not exist.

          Thus, the non-existent 37 C.F.R. 15.41 does not support the statement in

   paragraph 63 of the Hampton report.



   12.    When someone files a design patent application they are not conceding

   that the design is nonfunctional. Design patent applications are examined for

   functionality, see The Manual of Patent Examining Procedure (M.P.E.P.)

   1504.01(c) [R.07.2015].



   13.    M.P.E.P. 1504.04(c) [R-07.2015] states:

          To be patentable, a design must be “primarily ornamental.” “In
          determining whether a design is primarily functional or primarily
          ornamental the claimed design is viewed in its entirety, for the
          ultimate question is not the functional or decorative aspect of each
          separate feature, but the overall appearance of the article, in
          determining whether the claimed design is dictated by the
          utilitarian purpose of the article.” See L. A. Gear Inc. v. Thom McAn
          Shoe Co., 988 F.2d 1117, 1123, 25 USPQ2d 1913, 1917 (Fed. Cir. 1993)
          (emphasis in original). The court in Norco Products, Inc. v. Mecca
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 9 of 18




          Development, Inc., 617 F.Supp. 1079, 1080, 227 USPQ 724, 725 (D.
          Conn. 1985), held that a “primarily functional invention is not
          patentable” as a design.
          …
          While ornamentality must be based on the entire design, “[i]n
          determining whether a design is primarily functional, the purposes
          of the particular elements of the design necessarily must be
          considered.” See Power Controls Corp. v. Hybrinetics, Inc., 806 F.2d
          234, 240, 231 USPQ 774, 778 (Fed. Cir. 1986).


   14.    All designs by definition consist of functional and ornamental features.

   This is because a patentable design must be “for an article of manufacture” (35

   U.S.C. 171), and articles of manufacture inherently include functional features.

   As noted in paragraph 13 above, the USPTO examiner undertakes an evaluation

   of the features, and is instructed to weigh the functional features against the

   ornamental features to order to arrive at a conclusion of whether the design is

   primarily functional or primarily ornamental. In other words, just because

   there’s an ultimate determination by the examiner that a design is primarily

   ornamental does not negate the fact that the design – every design - has

   functional features. Therefore, the bottle design in the ‘271 application includes

   functional features.



   15.    In paragraph 64 of the Hampton report, it is stated that:

          “[W]hen the Defendant’s representatives executed the declarations
          of assignment … they represented to the USPTO … that the shape
          of the REDEMPTION bottle – and any similar medicine bottle
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 10 of 18




          shaped liquor bottle – was not functional.”


          First, there is nothing in the so-called declaration of assignment (a copy

   appears below) that represents that the design of the ‘271 application was not

   functional. The only things attested to by the inventors in the declaration of

   assignment are that: (a) the application was made by us; (b) we are original joint

   inventors; and (c) we have reviewed and understand the contents of the

   specification, including the claims.
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 11 of 18
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 12 of 18




             When an inventor signs a declaration such as that shown above, he/she is

   not required to be familiar with the law, and thus their signatures do not imply a

   legal finding or conclusion.

             Second, there is no basis for asserting that the design claimed in the ‘271

   application was a medicine bottle, or a liquor bottle. It could be any type of

   bottle.

             Third, there is no basis for asserting that the design of the ‘271 application

   covers any similar bottle. The USPTO does not determine infringement, which

   ultimately determines what a claimed design covers. Such a determination can

   only be made during litigation by a court that reviews the issued design patent

   and analyzes the prior art in order to determine the meaning and scope of the

   design patent claim, which is then compared to an accused design. The only

   assertion in the design patent claim is that it covers the design “as shown and

   described”.


             Fourth, any assertion in a design patent application that the claim covers

   similar designs would be rejected by the USPTO:


             “The use of language such as “or the like” or “or similar article” in
             the title [and claim] … is indefinite when it refers to the area of
             articles defining the subject matter of the design.” M.P.E.P. 1503.01
             [R-08.2017]).
Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 13 of 18




          All statements made herein and on my own knowledge are true and all

   statements made herein on information and belief are believed to be true, and these

   statements are made with the knowledge that willful false statements and the like

   so made are punishable by fine or imprisonment, or both, under Section 1001 of

   Title 18 of the United States Code.


   April 18, 2019                        /Perry J. Saidman/_________________
                                         Perry J. Saidman
      Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 14 of 18




                                              Perry J. Saidman

                                    SAIDMAN DESIGNLAW GROUP, LLC
                                       8601 Georgia Avenue, Suite 603
                                        Silver Spring, Maryland 20910
                                  O: 301-337-3223 | M: 202-236-0753
                                         perry.saidman@designlawgroup.com


POSITIONS:

     1990 - Present: Founder - SAIDMAN DESIGNLAW GROUP, LLC, a law firm specializing in legal issues
                     involving designs and product configurations.

     1980 - 1990:    Founding partner - Saidman, Sterne, Kessler & Goldstein, Washington, D.C., 1980-
                     1986, Managing Partner; 1987-1990, head of Industrial Design Group.



EDUCATION:

     1973 - J.D. (with honors), National Law Center, The George Washington University, Washington,
     D.C.

     1968 - M.S.E., The Moore School of Electrical Engineering, University of Pennsylvania, Philadelphia,
     PA (Ford Foundation Fellowship).

     1967 - B.S.E.E., School of Engineering and Applied Science, The George Washington University,
     Washington, D.C. (four year Trustee Scholarship).


CAREER HIGHLIGHTS:

     g       Represented successful plaintiff/patentee at trial level and on appeal in Avia Group
             International v. L.A. Gear California, Inc., 853 F.2d 1557, 7 USPQ2d 1548 (Fed. Cir. 1988) - The
             Court of Appeals for the Federal Circuit affirmed the lower court’s findings of validity,
             willful infringement and attorney fees based upon two design patents, all on a motion for
             summary judgment.

     g       Authored amicus curiae brief on behalf of Apple Inc. in en banc rehearing of Egyptian Goddess
             v. Swisa before U.S. Court of Appeals for the Federal Circuit (2008)

     g       Authored amicus curiae brief in Samsung v. Apple before U.S. Supreme Court (2016).


     g       Adjunct Professor of Law, George Washington University Law School (teaching Design
             Law).

     g       Member, Special Subcommittee of AIPLA Industrial Designs Committee studying the
             Fashion Bill legislation and drafting resolution for the AIPLA Board of Directors.

     ¢       Testified before U.S. House of Representatives, Judiciary Committee, in hearing on “Design
             Patents & Auto Replacement Parts” (H.R. 3059), March, 2010.

     g       Founder and Executive Director of the Design Registration League, a coalition of companies,
                                                                                                       1
         Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 15 of 18




                 associations and individuals (founded 2007) with the goal of enacting a sui generis design
                 registration law.

        g        Founder and First Chair of the Industrial Designs Committee (established in 1988) of the
                 American Intellectual Property Law Association

        g        Keynote speaker and panel discussion leader at the First National Conference on Industrial
                 Design Law & Practice, March, 1989 in Baltimore, Maryland.

        g        Founder and Co-Chair, Design Protection Section, Industrial Designers Society of America.


AMICUS CURIAE BRIEFS:

Brief for Amici Curiae Bison Designs, LLC; Deckers Outdoor Corporation; Design Ideas, Ltd.; Kohler Co.;
KRC Capital B.V.; Lutron Electronics, Inc.; Method Products, PBC; Novo Nordisk, Inc.; Nuelle, Inc.;
Nuvasive, Inc.; Oakley, Inc.; Sun Products Corporation; SZ DJI Technology Ltd.; and Thule Group in
Support of Respondent Apple Inc., Samsung Electronics Co., Ltd., et al., v. Apple Inc., in the Supreme Court of
the United States, August 5, 2016.

Brief for Amici Curiae Design Ideas, Ltd., Novo Nordisk, Inc., Lutron Electronics, Inc., NuVasive, Inc.,
Method Products, PBC, Oakley, Inc., Deckers Outdoor Corporation, and Kohler, Inc. in Support of Plaintiff-
Appellee, Apple Inc. v. Samsung Electronics Co., Ltd. et al., in the United States Court of Appeals for the Federal
Circuit, August 4, 2014.

Brief for Amicus Curiae Apple Inc. in Support of Petition for Rehearing En Banc, Richardson v. Stanley Works,
Inc., No. 2009-1354, United States Court of Appeals for the Federal Circuit, April 22, 2010.

Brief for Amicus Curiae Apple Inc., Egyptian Goddess, Inc., et al v. Swisa, Inc., et al. in the United States Court of
Appeals for the Federal Circuit, February 5, 2008.


MISCELLANEOUS:

        g        Design Law Mediator. Member, World Intellectual Property Organization (WIPO)
                 Arbitration and Mediation Center List of Neutrals. Member, INTA Panel of Neutrals.
        g        Member, Washington Ethical Society.
        g        Registered to practice before U.S. Patent and Trademark Office.
        g        Member of: Intellectual Property Owners Association (Design Rights Committee);
                 American Intellectual Property Law Association (Founder & Member, Industrial Designs
                 Committee); Industrial Designers Society of America (Founder & Member, Design
                 Protection Committee);      the International Trademark Association (INTA) (Design Rights
                 Subcommittee).

PUBLICATIONS:

“The Ornamental/Functional Dichotomy in Design Patent Law is Akin to the Idea/Expression Dichotomy in
Copyright Law”, 78 BNA’s Patent, Trademark & Copyright Journal 199, June 12, 2009.

“Functionality and Design Patent Validity and Infringement”, 91 Journal of the Patent and Trademark Office
Society (JPTOS) 313, May, 2009.

“Design Patents Sunk in International Seaway”, 83 BNA’s Patent, Trademark & Copyright Journal 278,
December 23, 2011.
                                                                                                                    2
         Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 16 of 18




“Describing A Design – When Enough is Enough!”, 97 Journal of the Patent and Trademark Office Society
(JPTOS) 256 (2015).

“The Demise of the Functionality Doctrine in Design Patent Law”, 92 Notre Dame L. Rev. 1471 (2017).

“Determining the ‘Article of Manufacture’ Under 35 U.S.C. § 289”, 99 J. Pat. & Trademark Off. Soc’y. 349
(2017).

“Design Patent Damages: A Critique of the Government’s Proposed 4-Factor Test for Determining the
‘Article of Manufacture’ ” IP Theory, Maurer School of Law, Indiana University (Vol. 8, Issue 1, Article 3) (2019).


PRESENTATIONS/SPEECHES:

“Egyptian Goddess Exposed”, Eleventh Annual Richard C. Sughrue Symposium on Intellectual Property Law
& Policy, University of Akron School of Law, Akron, OH, March 9, 2009.

“Design Patents in the 21st Century: Did Egyptian Goddess Miss the Boat?”, USC Gould School of Law 2009
Intellectual Property Institute, Beverly Hills, CA, March 17, 2009.

“Protection of Trade Dress and Product Design”, International Trademark Association’s 131st Annual Meeting,
Seattle, WA, May 18, 2009.

“Functionality and Design Patent Infringement: Jilted By Our Egyptian Goddess”, American Intellectual Property
Law Association Annual Meeting, Washington, DC, October 16, 2009.

“Design Patents”, Japanese Intellectual Property Association, 2009 Seminar, Washington, DC, October 29,
2009.

“Best Practices for Protecting Product Shapes and Designs: Design Patent and Trade Dress Perspectives”, 23rd
Annual Texas State Bar Advanced Intellectual Property Law CLE Workshop, Austin, Texas, March 3, 2010.

“Design Law Today - The Interplay of Trade Dress, Copyright, and Design Patent Law”, D.C. Bar, March 11, 2010.

“Functionality, Egyptian Goddess, and the Point of Novelty: A Non-Obvious Combination”, USPTO Design Day,
April 6, 2010.

“Optimizing U.S. Design Patent and Trade Dress Protection and Enforcement in Light of the Egyptian Goddess en
banc Federal Circuit Opinion”, INTA Annual Meeting, Boston, MA, May 23, 2010.

“Strategic Use of Design Patents – Utility & Design Patent Overlap – Update on Egyptian Goddess”, 11th Annual
Silicon Valley Advanced Patent Law Institute, Palo Alto, CA, December 9-10, 2010.

“The Latest Skinny on Design Patents – Including Egyptian Goddess Update”, Kansas Bar Association,
Intellectual Property CLE, Overland Park, Kansas, May 6, 2011.

“Gypped by Egyptian Goddess”, AIPLA Industrial Designs Committee, October 20, 2011.


                                                                                                                      3
         Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 17 of 18




“Strategic Use of Design Patents – Including Egyptian Goddess Update”, 16th Annual Advanced Patent Law
Institute, University of Texas School of Law, Austin, Texas, October 28, 2011.

“Latest Information About U.S. Design Protection”, Japan Patent Office, Tokyo, Japan, October 31, 2011.

“Latest Information About U.S. Design Protection”, INFOPAT lecture, Tokyo, Japan, November 1, 2011.

“Latest Information About U.S. Design Protection”, Asian Patent Agents Association (APAA), Tokyo, Japan,
November 2, 2011.

“Introduction to U.S. Design Law”, All China Patent Attorneys Association           (ACPAA), Beijing, China,
November 8, 2011.

“Design Patent Prosecution Before the USPTO”, All China Patent Attorneys Association (ACPAA), Beijing,
China, November 8, 2011.

“U.S. Design Patent Infringement”, All China Patent Attorneys Association           (ACPAA), Beijing, China,
November 8, 2011.

“Strategic Use of Design Patents – Including Egyptian Goddess Update”, 7th Annual Advanced Patent Law
Institute, U.S. Patent & Trademark Office, Alexandria, Virginia, January 20, 2012.

“Strategic Issues in U.S. Design Protection: Choosing Between Trade Dress, Design Patent and Copyright”, INTA
Annual Meeting, Washington, DC, May 7, 2012.

“Functionality: The U.S. Perspective”, INTA Design Protection Conference, Copenhagen, Denmark, September
10, 2012.

“Enforcement: The U.S. Perspective”, INTA Design Protection Conference, Copenhagen, Denmark, September
11, 2012.

“Conflict Between Patents & Trade Dress in the U.S. - Past, Present & Future”, INTA Design Protection
Conference, Copenhagen, Denmark, September 11, 2012.

“Functionality at the Intersection of Patents & Trademarks”, All Ohio Annual Institute on Intellectual Property,
Cleveland and Cincinnati, Ohio, September 20-21, 2012.

“The Aftermath of Egyptian Goddess”, All Ohio Annual Institute on Intellectual Property, Cleveland and
Cincinnati, Ohio, September 20-21, 2012.

“The Scope of U.S. Design Patents in The Aftermath of Egyptian Goddess”, The Future of Design Law,
University of Oxford, England, November 2-3, 2012.

“U.S. Design Law Exposed! Functionality, Infringement and Design Registration”, The Institute of Trade Mark
Attorneys, Marks & Clerk LLP, Manchester, England, November 5, 2012.

“Life After Egyptian Goddess”, Chartered Institute of Patent Attorneys, Class 99 Blog, Chartered Institute of
Patent Attorneys Hall, London, England, November 6, 2012.

                                                                                                              4
         Case 1:17-cv-04259-LLS Document 260-3 Filed 01/12/21 Page 18 of 18




“Trade Dress and Design Patents”, 4th Annual Intellectual Property Symposium, The Florida Bar CLE, West
Palm Beach, FL, March 22, 2013.

“U.S. Design Patent Infringement & Functionality”, Stanford Program in Law, Science & Technology, Stanford
Law School, April 5, 2013.

“Functionality: Design Patent v. Trade Dress Comparison”, “U.S. Design Patent Infringement”, “Design Patent
Overlap with Other Bodies of Law”, Design Patents: Modernizing an Old Property Interest, Suffolk University
Law School Center, Boston MA, November 22, 2013.

“Best Practices in Design Patent Prosecution in View of In re Owens, and What Lies Ahead”, 18th Advanced Patent
Law Institute, University of Texas Law School, Austin, TX, October 31, 2013.

“Design Patents: The Good, The Bad, and The Ugly”, 10th Annual Advanced Patent Litigation Course, Texas Bar
CLE, San Antonio, TX, July 17, 2014.

“Functionality is Dead”, Design Law 2014, George Washington University Law School, November 21, 2014.

“Design Patents: The Good, The Bad, and The Ugly”, 10th Annual Advanced Patent Law Institute, University of
Texas, USPTO, Alexandria, VA, March 12-13, 2015.

“Functionality”, Fourth Annual Naples Patent Law Experts Conference, The University of Akron School of
Law, Naples, FL, February 8, 2016.

“Anticipation”, Design Law 2016, George Washington University Law School, October 14, 2016.

“Functionality”, 2016 Notre Dame Law Review Symposium, University of Notre Dame Law School, South
Bend, Indiana, Nov. 11, 2016.

“Mock Oral Argument: How Prosecution Affects Enforcement”, USPTO Design Day, April 25, 2017.

“Protecting Designs in the U.S.: Major Factors in Evaluating Trade Dress, Copyright and Design Patent Protection”,
INTA 2017 Annual Meeting, Barcelona, Spain, May 22, 2017.

“The Demise of the Functionality Doctrine in Design Patent Law”, 2017 IP Colloquium, Center for Intellectual
Property Research, Indiana University Mauer School of Law, August 24, 2017.

“Design Patents: Anticipation, Functionality & Damages”, 27th All Ohio Annual Institute on Intellectual
Property, Cleveland and Cincinnati, Ohio, September 13-14, 2017.




                                                                                                                5
